 

Exhibit 10.1

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of September 21, 2020, by and among Driftwood Holdings LP (f/k/a
Driftwood Holdings LLC), a Delaware limited partnership, as borrower (the
“Borrower”), each of the Guarantors party hereto, each of the Lenders that is a
signatory hereto, and Wilmington Trust, National Association, as administrative
agent (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Administrative Agent, the Guarantors from time
to time party thereto, the lenders from time to time party thereto as lenders
(the “Lenders”), and Wilmington Trust, National Association, as Collateral
Agent, have entered into that certain Credit and Guaranty Agreement, dated as of
May 23, 2019, as amended by that certain First Amendment to Credit and Guaranty
Agreement, dated as of February 28, 2020, by that certain Second Amendment to
Credit and Guaranty Agreement, dated as of March 23, 2020 and by that certain
Third Amendment to Credit and Guaranty Agreement dated as of April 28, 2020 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with its provisions prior to the date
hereof, the “Credit Agreement”).

 

B.             The Borrower wishes to amend, and the Lenders party hereto,
constituting all of the Lenders, are willing to amend, the Credit Agreement and
the other Financing Documents on the terms and subject to the conditions set
forth herein.

 

C.             Pursuant to Section 10.02(b) of the Credit Agreement, each
amendment to the Credit Agreement set forth herein shall not be effective unless
set forth in a writing signed by the Borrower and each Lender affected by such
amendment and acknowledged by the Administrative Agent.

 

NOW THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Amendments to Credit Agreement. The Borrower and the Lenders
party hereto (constituting collectively all of the Lenders) hereby agree to
amend the Credit Agreement on the Fourth Amendment Effective Date (as defined
below) as follows:

 

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

 

“Cap” has the meaning set forth in Section 6.04(f).

 

“Cap Excess Provision” has the meaning set forth in Section 6.04(f).

 

“Growth Investment” has the meaning set forth in Section 6.04(f).

 



 1 

 

 

(b)Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Outside Date” in its entirety as follows:

 

“ “Outside Date” means March 23, 2022.”

 

(c)Section 6.04(f) of the Credit Agreement is deleted and replaced in its
entirety with the following:

 

“(f)        other Investments in any Subsidiary of Tellurian (other than
ProductionCo or any of its Subsidiaries), but only to the extent made with
proceeds from the issuance of the Capital Stock of Tellurian; provided that
Investments in ProductionCo or any of its Subsidiaries may be made with such
proceeds, or with the proceeds of any asset sales described in clauses (i) or
(ii) of Section 6.04(g), if the cumulative amount of such Investments, and any
Investments in ProductionCo or any of its Subsidiaries made pursuant to
Section 6.04(g), do not exceed $15,000,000 in the aggregate (the “Cap”), and:
(i) such proceeds are used exclusively for capital expenditures (or other
reasonable growth initiatives) of ProductionCo or its Subsidiaries; and
(ii) none of such proceeds are used to prepay or repay the principal amount of
any Indebtedness under, or to pay any fees under, the ProductionCo Credit
Agreement (any such permitted Investment, a “Growth Investment”); provided
further that notwithstanding the foregoing, additional Growth Investments in
ProductionCo or any of its Subsidiaries in excess of the Cap may be made with
such proceeds, or with the proceeds of any asset sales described in clauses
(i) and (ii) of Section 6.04(g), but only to the extent that the Borrower
prepays, prior to or substantially concurrently with the making of such
additional Investments, the principal amount of the Loans in accordance with
Section 2.05(a) on at least an equivalent dollar-for-dollar basis as the amount
of such additional Investments (the “Cap Excess Provision”); or”

 

(d)Section 6.04(g) of the Credit Agreement is deleted and replaced in its
entirety with the following:

 

“(g)       other Investments in any Subsidiary of Tellurian, but only to the
extent made with proceeds from: (i) the sale of the Horsehill well owned by
Magellan Petroleum (UK) Limited; or (ii) the sale of the Capital Stock of a
Foreign Subsidiary that owns, directly or indirectly, the Horsehill well;
provided that any Investments in ProductionCo or any of its Subsidiaries that
are made with the proceeds of any such sale: (x) must be a Growth Investment and
shall count towards, and shall be limited by, the Cap; and (y) shall be subject
to the Cap Excess Provision.”

 



 2 

 

 

(e)Clause (iv) of Section 6.07(e) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:

 

“(iv)      Restricted Payments permitted under Section 6.06 and Investments
permitted under Section 6.04.”

 

2.              Conditions. The amendments to the Credit Agreement set forth in
Section 1 above shall not become effective until the date (the “Fourth Amendment
Effective Date”) on which all of the following conditions have been satisfied:

 

(a)The Borrower, each Lender party hereto (constituting all of the Lenders),
each Guarantor, and the Administrative Agent have delivered their fully executed
signature pages hereto.

 

(b)Without taking into account any amendment to, or amendment and restatement
of, the NCS Warrant Agreement or Second NCS Warrant Agreement entered into prior
to the date hereof, Tellurian and Nineteen77 Capital Solutions A LP shall have
entered into an amendment to, or an amendment and restatement of, the NCS
Warrant Agreement on mutually agreed terms, and have entered into an amendment
to, or an amendment and restatement of the Second NCS Warrant Agreement on
mutually agreed terms.

 

(c)The Borrower shall have prepaid the Loans on a pro rata basis pursuant to
Section 2.05(a) of the Credit Agreement in an aggregate principal amount of
$12,000,000 (without taking into account any prepayments of the Loans made prior
to the date hereof), plus any and all accrued but unpaid interest, fees and
expenses relating to the Loans as of the Fourth Amendment Effective Date. The
Administrative Agent (acting at the direction of the Lenders) hereby agrees
that: (i) the Borrower shall give notice of such prepayment to the
Administrative Agent by email (which notice must indicate the day on which such
prepayment is to be made); and (ii) subject to Section 2.10(a) of the Credit
Agreement, such notice shall be given on the day on which such prepayment is to
be made.

 

(d)Each of the representations and warranties contained in Section 4 of this
Amendment shall be true and correct on the Fourth Amendment Effective Date as
set forth in Section 4 of this Amendment.

 

(e)The Borrower shall have paid all reasonable and documented out-of-pocket
costs and expenses, including the reasonable and documented fees of Latham and
Watkins LLP, counsel to the Lenders, required to be reimbursed or paid by the
Borrower under the Credit Agreement in connection with this Amendment.

 



 3 

 

 

3.              Covenants.

 

(a)            On the Fourth Amendment Effective Date, Tellurian shall file a
Current Report on Form 8-K with the Securities and Exchange Commission
describing the material terms of this Amendment, and upon such filing, Tellurian
and the Borrower shall be deemed to have satisfied any obligations under
Section 5.20 of the Credit Agreement relating to the execution of this
Amendment.

 

(b)            If, at any time after the Fourth Amendment Effective Date and
prior to the date on which the aggregate principal amount of the Loan is repaid
in full, Nineteen77 Capital Solutions A LP exercises its purchase rights under
the NCS Warrant Agreement with respect to any of the 3,000,000 warrant shares
(at a strike price of $1.00 per share) that vested under
Section (2)(a)(i) thereof, then Tellurian shall, within one (1) Business Day of
the date of such exercise(s), use 100% of the cash proceeds of such
exercise(s) to make a mandatory prepayment of up to $3,000,000 of the
outstanding principal amount of the Loans; provided that any such application of
proceeds cannot exceed the then outstanding principal amount of the Loans on the
date(s) of such exercise(s). The failure to make any prepayment as and when
required under the terms of this Section 3(b) shall be an Event of Default under
Section 7.01(d)(i) of the Credit Agreement.

 

4.              Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and each Lender that, as of the Fourth
Amendment Effective Date, both immediately before and immediately after giving
effect to this Amendment: (i) each representation and warranty of each of the
Loan Parties and Tellurian set forth in the Financing Documents is true and
correct in all material respects (unless such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects); provided
that if any such representation or warranty relates solely to an earlier date,
then such representation or warranty shall be true and correct in all material
respects as of such earlier date; and (ii) no Default or Event of Default has
occurred and is continuing.

 

5.              Scope of Amendment; Reaffirmation. From and after the Fourth
Amendment Effective Date, all references to the Credit Agreement shall refer to
the Credit Agreement as amended by this Amendment. Except as expressly provided
by this Amendment, all of the terms and provisions of the Financing Documents
are unchanged and shall remain in full force and effect. This Amendment is a
Financing Document. However, in the event of any inconsistency between the terms
of the Credit Agreement (as amended by this Amendment) and any other Financing
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement. Each of the Guarantors acknowledges that its consent to this
Amendment is not required, but each of the undersigned nevertheless does hereby
agree and consent to this Amendment, and the documents and agreements referred
to herein. Each of the Guarantors agrees and acknowledges that
(i) notwithstanding the effectiveness of this Amendment, such Guarantor’s
guaranty (as applicable) and grant of Liens and security interests (as
applicable) under the Financing Documents to which it is a party shall remain in
full force and effect and shall apply to the Obligations as amended hereby and
(ii) nothing herein shall in any way limit any of the terms or provisions of
such Guarantor’s guaranty (as applicable) or grant of Liens and security
interests (as applicable) to the Collateral Agent or any other Financing
Document executed by such Guarantor, all of which are hereby ratified, confirmed
and affirmed in all respects after giving effect to this Amendment. Each of the
Guarantors hereby agrees and acknowledges that no other agreement, instrument,
consent, or document shall be required to give effect to this Section 5. Each of
the Guarantors hereby further acknowledges that the Borrower, the Administrative
Agent and any Lender may, in accordance with the terms of the Credit Agreement,
from time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Financing Documents without notice to or
consent from such Guarantors and without affecting the validity or
enforceability of such Guarantor’s guaranty or grant of Liens and security
interests under the Financing Documents or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s guaranty or
grant of Liens and security interests under the Financing Documents.

 



 4 

 

 

6.              Miscellaneous.

 

(a)            No Waiver of Defaults. Except as expressly set forth herein, this
Amendment does not constitute: (i) a waiver of, or a consent to: (A) any
provision of the Credit Agreement or any other Financing Document; or (B) any
present or future violation of, or default under, any provision of the Financing
Documents; or (ii) a waiver of the Administrative Agent’s or any Lender’s right
to insist upon future compliance with each term, covenant, condition and
provision of the Financing Documents.

 

(b)            Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(c)            Waiver of Jury Trial. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AMENDMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF SUCH PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AMENDMENT.

 

(d)            Counterparts.           This Amendment may be executed on any
number of separate counterparts, by facsimile or electronic mail, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or portable document format (“pdf”)
signature page shall constitute an original for purposes hereof.

 

(e)            Headings. The Section headings used herein have been inserted in
this Amendment as a matter of convenience for reference only, and it is agreed
that such Section headings are not a part of this Amendment and shall not be
used in the interpretation of any provision of this Amendment.

 

(f)            Severability. In case any one or more of the provisions contained
in this Amendment should be invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby, and the parties hereto shall enter
into good faith negotiations to replace the invalid, illegal, or unenforceable
provision.

 



 5 

 

 

(g)            Administrative Agent Instructions and Indemnification. By signing
below, each of the Lenders hereby directs the Administrative Agent to execute
this Amendment. The provisions of Sections 8.01 and 10.03 of the Credit
Agreement shall apply in respect of the actions of the Administrative Agent
taken pursuant to this Amendment.

 

(h)            Recitals. The Recitals to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement.

 

(i)            Entirety. The Credit Agreement (as amended hereby) and the other
Financing Documents constitute the entire contract between the parties hereto
relative to the subject matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 6 

 

 

This Amendment is executed as of the date set out in the preamble to this
Amendment.

 

  DRIFTWOOD HOLDINGS LP,   a Delaware limited partnership,   as the Borrower    
By: Driftwood GP Holdings LLC, its general partner       By: /s/ Graham McArthur
  Name: Graham McArthur   Title: Treasurer     DRIFTWOOD HOLDCO LLC,   as a
Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur   Title:
Treasurer     TELLURIAN PIPELINE LLC,   as a Guarantor       By: /s/ Graham
McArthur   Name: Graham McArthur   Title: Treasurer     DRIFTWOOD PIPELINE LLC,
  as a Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur   Title:
Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 



  

 

 

  HAYNESVILLE GLOBAL ACCESS PIPELINE LLC,   as a Guarantor       By: /s/ Graham
McArthur   Name: Graham McArthur   Title: Treasurer     PERMIAN GLOBAL ACCESS
PIPELINE LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham
McArthur   Title: Treasurer     TELLURIAN LNG LLC,   as a Guarantor       By:
/s/ Graham McArthur   Name: Graham McArthur   Title: Treasurer     DRIFTWOOD LNG
TUG SERVICES LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham
McArthur   Title: Treasurer     DRIFTWOOD LNG LLC,   as a Guarantor       By:
/s/ Graham McArthur   Name: Graham McArthur   Title: Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 



  

 

 

  DRIFTWOOD GP HOLDINGS LLC,   as a Guarantor       By: /s/ Graham McArthur  
Name: Graham McArthur   Title: Treasurer     DRIFTWOOD LP HOLDINGS LLC,   as a
Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur   Title:
Treasurer     TELLURIAN INC.,   as a Guarantor       By: /s/ Graham McArthur  
Name: Graham McArthur   Title: Senior Vice President, Treasurer     TELLURIAN
INVESTMENTS LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham
McArthur   Title: Treasurer

 

[Signature Page to Fourth Amendment to Credit Agreement]

 



  

 

 

  NINETEEN77 CAPITAL SOLUTIONS A LP,   as a Lender     By: UBS O’Connor LLC, its
investment manager       By: /s/ Rodrigo Trelles     Name: Rodrigo Trelles    
Title: Managing Director       By: /s/ Baxter Wasson     Name: Baxter Wasson    
Title: Managing Director

 

[Signature Page to Fourth Amendment to Credit Agreement]

 



  

 

 

Acknowledged and agreed by:   WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent   By: /s/ Amanda Berg   Name: Amanda Berg   Title: Banking
Officer  

 

[Signature Page to Fourth Amendment to Credit Agreement]

 



  

 